--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.

STOCK OPTION AGREEMENT
(Non U.S. Persons)

This AGREEMENT is entered into as of the ____ day of _____________ , 20_____
(the “Date of Grant”).

BETWEEN:

KORE NUTRITION INCORPORATED, a company incorporated pursuant to the laws of the
State of Nevada, with an office at 2831 St. Rose Parkway, Suite 330, Henderson,
NV 89052

(the “Company”)

AND:

<>, a businessman with an address at <>

(the “Optionee”)

WHEREAS:

A.                The Company’s board of directors (the “Board”) has approved
and adopted a Stock Option Plan (the “Plan”) whereby the Board is authorized to
grant stock options to purchase shares of common stock of the Company to the
directors, officers, employees and consultants of the Company and its
subsidiaries;

B.                The Optionee is a director, officer, employee or consultant of
the Company or subsidiary of the Company; and

C.                The Company wishes to grant stock options to purchase a total
of <>[INSERT NUMBER OF OPTIONS] Optioned Shares (as defined herein)to the
Optionee.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

--------------------------------------------------------------------------------

2

1.

DEFINITIONS

    1.1

In this Agreement, the following terms shall have the following meanings:


  (a)

“Common Stock” means the shares of common stock of the Company;

        (b)

“Exercise Price” means $<>[insert price];

        (c)

“Expiry Date” means <>[insert expiry date];

        (d)

“Notice of Exercise” means a notice in writing addressed to the Company at its
address first recited hereto (or such other address of which the Company may
from time to time notify the Optionee in writing), substantially in the form
attached as Schedule “A” hereto, which notice shall specify therein the number
of Optioned Shares in respect of which the Options are being exercised;

        (e)

“Options” means the irrevocable right and option to purchase, from time to time,
all, or any part of the Optioned Shares granted to the Optionee by the Company
pursuant to Section 2.1 of this Agreement;

        (f)

“Optioned Shares” means the shares of Common Stock that are issued pursuant to
the exercise of the Options;

        (g)

“Securities” means, collectively, the Options and the Optioned Shares;

        (h)

“Shareholders” means holders of record of the shares of Common Stock;

        (i)

“U.S. Person” shall have the meaning ascribed thereto in Regulation S under the
1933 Act, and for the purpose of the Agreement includes any person in the United
States; and

        (j)

“Vested Options” means the Options that have vested in accordance with Section
Error! Reference source not found. of this Agreement.

1.2                Capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Plan.

2.                  THE OPTIONS

2.1                The Company hereby grants to the Optionee, on the terms and
conditions set out in this Agreement and in the Plan, Options to purchase a
total of <> Optioned Shares at the Exercise Price.

2.2                All of the Options will vest as of the Date of Grant. The
Options may be exercised immediately after vesting.

2.3                The Options shall, at 5:00 p.m. (Pacific time) on the Expiry
Date, expire and be of no further force or effect whatsoever.

2.4                The Company shall not be obligated to cause the issuance,
transfer or delivery of a certificate or certificates representing Optioned
Shares to the Optionee, until provision has been made by the Optionee, to the
satisfaction of the Company, for the payment of the aggregate Exercise Price for
all Optioned Shares for which the Options shall have been exercised, and for
satisfaction of any tax withholding obligations associated with such exercise.

2.5                The Optionee shall have no rights whatsoever as a shareholder
in respect of any of the Optioned Shares (including any right to receive
dividends or other distribution therefrom or thereon) except in respect of which
the Options have been properly exercised in accordance with the terms of this
Agreement.

2.6                The Options will terminate in accordance with the provisions
of the Plan.

2.7                Subject to the provisions of this Agreement and the Plan and
subject to compliance with any applicable securities laws, the Options shall be
exercisable, in full or in part, at any time after vesting, until termination;
provided,

--------------------------------------------------------------------------------

3

however, that if the Optionee is subject to the reporting and liability
provisions of Section 16 of the Securities Exchange Act of 1934 with respect to
the Common Stock, the Optionee shall be precluded from selling, transferring or
otherwise disposing of any Common Stock underlying any of the Options during the
six months immediately following the grant of the Options. If less than all of
the shares included in the vested portion of any Options are purchased, the
remainder may be purchased at any subsequent time prior to the Expiry Date. Only
whole shares may be issued pursuant to the exercise of any Options, and to the
extent that any Option covers less than one (1) share, it is not exercisable.

2.8                Each exercise of the Options shall be by means of delivery of
a Notice of Exercise (which may be in the form attached hereto as Schedule “A”)
to the President of the Company at its principal executive office, specifying
the number of Optioned Shares to be purchased and accompanied by payment in cash
by certified check or cashier’s check in the amount of the full Exercise Price
for the Common Stock to be purchased. In addition to payment in cash by
certified check or cashier’s check and if agreed to in advance by the Company,
an Optionee or transferee of the Options may pay for all or any portion of the
aggregate Exercise Price by complying with one or more of the following
alternatives:

  (a)

by delivering a properly executed Notice of Exercise together with irrevocable
instructions to a broker promptly to sell or margin a sufficient portion of the
Common Stock and deliver directly to the Company the amount of sale or margin
loan proceeds to pay the Exercise Price; or

        (b)

by complying with any other payment mechanism approved by the Board at the time
of exercise.

2.9                It is a condition precedent to the issuance of Optioned
Shares that the Optionee execute and/or deliver to the Company all documents and
withholding taxes required in accordance with applicable laws.

2.10              Nothing in this Agreement shall obligate the Optionee to
purchase any Optioned Shares except those Optioned Shares in respect of which
the Optionee shall have exercised the Options in the manner provided in this
Agreement or the Plan.

2.11              Reference is made to the Plan for particulars of the rights
and obligations of the Optionee and the Company in respect of:

  (a)

the terms and conditions on which the Options are granted; and,

        (b)

a consolidation or subdivision of the Company’s share capital or an amalgamation
or merger;

all to the same effect as if the provisions of the Plan were set out in this
Agreement and to all of which the Optionee assents.

2.12              The terms of the Options are subject to the provisions of the
Plan, as the same may from time to time be amended, and any inconsistencies
between this Agreement and the Plan, as the same may be from time to time
amended, shall be governed by the provisions of the Plan.

2.13              By accepting the Options, the Optionee represents and agrees
that none of the Optioned Shares purchased upon exercise of the Options will be
distributed in violation of applicable federal and state laws and regulations.
The Optionee further represents and agrees to provide the Company with any other
document reasonably requested by the Company or the Company’s Counsel.

3.                  DOCUMENTS REQUIRED FROM OPTIONEE

3.1                The Optionee must complete, sign and return an executed copy
of this Agreement to the Company.

3.2                The Optionee shall complete, sign and return to the Company
as soon as possible, on request by the Company, any documents, questionnaires,
notices and undertakings as may be required by regulatory authorities, and
applicable law.

--------------------------------------------------------------------------------

4

4.                  SUBJECT TO STOCK OPTION PLAN

The terms of the Options will be subject to the Plan, as may from time to time
be amended, and any inconsistencies between this Agreement and the Plan, as the
same may be from time to time amended, shall be governed by the provisions of
the Plan. A copy of the Plan will be delivered to the Optionee, and will be
available for inspection at the principal offices of the Company.

5.                  CHANGE OF CONTROL

5.1                In the event of (a) the announcement of a takeover bid for
some or all of the outstanding shares of the Company, or (b) a change of control
(as defined herein) of the Company, then all Options to purchase Optioned
Shares, which have not vested in accordance with this Agreement, shall
immediately vest and become exercisable. For the purposes of this Section, a
change of control shall have occurred when:

  (a)

any person, corporation, company or other entity or combination of any such
persons, corporations, companies or other entities acquires or becomes the
beneficial owner of, directly or indirectly, whether through the acquisition of
previously issued and outstanding voting securities or of voting securities
which have not been previously issued, or any combination thereof or any other
transaction having a similar effect, greater than 40% of the voting securities
of the Company;

        (b)

greater than 40% of the issued and outstanding voting securities of the Company
become subject to a voting trust;

        (c)

there is consummated any merger, amalgamation or consolidation of the Company
with or into another entity or any other corporate reorganization, if more than
50% of the combined voting power of the continuing or surviving entity’s
securities outstanding immediately after such merger, amalgamation,
consolidation or reorganization are owned by persons who were not stockholders
of the Company immediately prior to such merger, amalgamation, consolidation or
reorganization;

        (d)

there is consummated any sale, transfer or disposition by the Company of all or
substantially all of the assets of the Company;

        (e)

a change in the composition of the Board occurring within a two-year period
prior to such change, as a result of which fewer than a majority of the Board
are Incumbent Directors. “Incumbent Directors” shall mean directors who are
either: (a) directors of the Company as of the date of the adoption of this
Plan; or (b) elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of the directors who had been directors
two (2) years prior to such change and who were still in office at the time of
such election or nomination;

        (f)

there is commenced a solicitation of a dissident proxy, or any proxy not
approved by the Incumbent Directors, the purpose of which is to change the
composition of the Board with the result, or potential result, that fewer than a
majority of the directors will be Incumbent Directors;

        (g)

there is commenced any action by an entity, person or group (other than the
Company, a wholly owned subsidiary of the Company) of a tender offer, an
exchange offer, a take-over bid or any other offer or bid for more than 20% of
the Common Stock;

        (h)

there is commenced any proceeding by or against the Company seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding-up,
reorganization, arrangement, adjustment, protection, relief or composition of
the Company or its debts, under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or for the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property; or

        (i)

there is an approval by the shareholders of the Company of a plan of complete
liquidation or dissolution of the Company.

5.2                A Change of Control shall be deemed to occur immediately
prior to the occurrence of any such events. An event shall not constitute a
Change of Control if its sole purpose is to change the jurisdiction of the
Corporation’s

--------------------------------------------------------------------------------

5

organization or to create a holding company, partnership or trust that will be
owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such event.

6.                  ACKNOWLEDGEMENTS OF THE OPTIONEE

The Optionee acknowledges and agrees that:

  (a)

none of the Options or the Optioned Shares have been registered under the 1933
Act or under any state securities or “blue sky” laws of any state of the United
States, and, unless so registered, may not be offered or sold in the United
States or, directly or indirectly, to U.S. Persons, except in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with applicable state securities laws;

        (b)

the Company has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act;

        (c)

the Optionee has received and carefully read this Agreement and the public
information which has been filed with the Securities and Exchange Commission
(the “SEC”) in compliance or intended compliance with applicable securities
legislation (collectively, the “Company Information”);

        (d)

the decision to execute this Agreement and acquire the Securities hereunder has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Company, and such decision is based entirely upon a
review of the Company Information (the receipt of which is hereby acknowledged);

        (e)

no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Securities;

        (f)

there is no government or other insurance covering the Securities;

        (g)

there are risks associated with an investment in the Securities;

        (h)

the Optionee and the Optionee’s advisor(s) (if applicable) have had a reasonable
opportunity to ask questions of and receive answers from the Company in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;

        (i)

the books and records of the Company were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Optionee
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Optionee,
the Optionee’s attorney and/or advisor(s) (if applicable);

        (j)

the Company is entitled to rely on the representations and warranties and the
statements and answers of the Optionee contained in this Agreement;

        (k)

the Company has advised the Optionee that the Company is relying on an exemption
from the registration and prospectus requirements of applicable securities laws
and, as a consequence of acquiring the Securities pursuant to this exemption,
certain protections, rights and remedies provided by the applicable securities
laws, including statutory rights of rescission or damages, will not be available
to the Optionee;

        (l)

the Optionee will indemnify and hold harmless the Company and, where applicable,
its directors, officers, employees, agents, advisors and shareholders, from and
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any claim,
lawsuit, administrative proceeding or investigation whether commenced or
threatened) arising out of or based upon any representation or warranty of the
Optionee contained herein or in any document furnished by the


--------------------------------------------------------------------------------

6

 

Optionee to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Optionee to comply with any covenant or
agreement made by the Optionee to the Company in connection therewith;

          (m)

none of the Securities are listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Optionee that any of
the Securities will become listed on any stock exchange or automated dealer
quotation system; except that currently certain market makers make market in the
Common Stock on the OTC Bulletin Board;

          (n)

in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Optionee’s ability to resell the Securities under
Canadian securities laws and National Instrument 45-

          106

as adopted by the Canadian Securities Administrators;

          (o)

the Company will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with
applicable state and provincial securities laws;

          (p)

the statutory and regulatory basis for the exemption claimed for the offer of
the Securities, although in technical compliance with Regulation S, would not be
available if the offering is part of a plan or scheme to evade the registration
provisions of the 1933 Act or any applicable state and provincial securities
laws;

          (q)

the Optionee has been advised to consult the Optionee’s own legal, tax and other
advisors with respect to the merits and risks of an investment in the Securities
and with respect to applicable resale restrictions, and it is solely responsible
(and the Company is not in any way responsible) for compliance with:

       

(i)

any applicable laws of the jurisdiction in which the Optionee is resident in
connection with the distribution of the Securities hereunder, and           (ii)

 applicable resale restrictions; and

          (r)

this Agreement is not enforceable by the Optionee unless it has been accepted by
the Company.

7.                  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONEE

The Optionee hereby represents and warrants to and covenants with the Company
(which representations, warranties and covenants shall survive the closing)
that:

  (a)

the Optionee is a director, officer, employee or consultant of the Company or
subsidiary of the Company;

        (b)

if an employee or consultant of the Company or subsidiary of the Company, the
Optionee is a bona fide employee or consultant of the Company or subsidiary of
the Company;

        (c)

the Optionee has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto;

        (d)

the Optionee has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Optionee enforceable against the Optionee in
accordance with its terms;

        (e)

the Optionee is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

        (f)

the Optionee is not a U.S. Person;

        (g)

the Optionee is resident in the jurisdiction set out on page 1 of this
Agreement;

        (h)

the Optionee:


--------------------------------------------------------------------------------

7

  (i)

is knowledgeable of, or has been independently advised as to, the applicable
securities laws of the securities regulators having application in the
jurisdiction in which the Optionee is resident (the “International
Jurisdiction”) which would apply to the granting of the Option;

            (ii)

the Optionee is acquiring the Option pursuant to exemptions from prospectus or
equivalent requirements under applicable securities laws or, if such is not
applicable, the Optionee is permitted to acquiring the Option under the
applicable securities laws of the securities regulators in the International
Jurisdiction without the need to rely on any exemptions;

            (iii)

the applicable securities laws of the authorities in the International
Jurisdiction do not require the Company to make any filings or seek any
approvals of any kind whatsoever from any securities regulator of any kind
whatsoever in the International Jurisdiction in connection with the granting of
the Option; and

            (iv)

the granting of the Option by the Company does not trigger:

            A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction; or

            B.

any continuous disclosure reporting obligation of the Optionee or the Company in
the International Jurisdiction; and

            (v)

the Optionee will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Company, acting reasonably;

            (i)

the acquisition of the Securities by the Optionee as contemplated in this
Agreement complies with or is exempt from the applicable securities legislation
of the jurisdiction of residence of the Optionee;

            (j)

the Optionee has not acquired the Securities as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S under the
1933 Act) in the United States in respect of the Securities which would include
any activities undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
the resale of the Securities; provided, however, that the Optionee may sell or
otherwise dispose of the Securities pursuant to registration thereof under the
1933 Act and any applicable state and provincial securities laws or under an
exemption from such registration requirements;

            (k)

the Optionee is outside the United States when receiving and executing this
Agreement and is acquiring the Securities as principal for the Optionee’s own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalisation thereof, in whole or in part, and, in
particular, it has no intention to distribute either directly or indirectly any
of the Securities in the United States or to U.S. Persons, and no other person
has a direct or indirect beneficial interest in such Securities;

            (l)

the Optionee is not an underwriter of, or dealer in, the Common Stock, nor is
the Optionee participating, pursuant to a contractual agreement or otherwise, in
the distribution of the Securities;

            (m)

the Optionee (i) has adequate net worth and means of providing for his/her/its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, and (iii) is able to bear the economic risks
of an investment in the Securities for an indefinite period of time, and can
afford the complete loss of such investment;

            (n)

the Optionee is aware that an investment in the Company is speculative and
involves certain risks, including the possible loss of the investment, and the
Optionee has carefully read and considered the matters set forth under the
caption “Risk Factors” appearing in the Company’s various disclosure documents,
filed with the SEC;

            (o)

the Optionee has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Company;


--------------------------------------------------------------------------------

8

  (p)

the Optionee understands and agrees that the Company and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Agreement, and agrees that if any of such acknowledgements,
representations and agreements are no longer accurate or have been breached, the
Optionee shall promptly notify the Company;

          (q)

the Optionee has made an independent examination and investigation of an
investment in the Securities and the Company and has depended on the advice of
its legal and financial advisors and agrees that the Company will not be
responsible in anyway whatsoever for the Optionee’s decision to invest in the
Securities and the Company;

          (r)

the Optionee is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

          (s)

no person has made to the Optionee any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities;

          (ii)

that any person will refund the purchase price of any of the Securities; or

          (iii)

as to the future price or value of any of the Securities; and

          (t)

if the Optionee is a consultant of the Company, the Optionee has entered into a
written consulting agreement with the Company or a related entity of the Company
and spends or will spend a significant amount of time and attention on the
affairs and business of the Company or such related entity.

8.                  ACKNOWLEDGEMENT AND WAIVER

The Optionee has acknowledged that the decision to purchase the Securities was
solely made on the basis of publicly available information contained in the
Company Information. The Optionee hereby waives, to the fullest extent permitted
by law, any rights of withdrawal, rescission or compensation for damages to
which the Optionee might be entitled in connection with the distribution of any
of the Securities.

9.                  LEGENDING OF SUBJECT SECURITIES

9.1                If the Optionee is a resident of British Columbia, the
Optionee hereby consents to the placement of a legend on any certificate or the
Optionee consents to the placement of a legend on any certificate or other
document evidencing any of the Optioned Shares to the effect that such Optioned
Shares have not been registered under the 1933 Act, any state securities or
“blue sky” laws, or under the prospectus and registration requirements of any
applicable Canadian securities laws, and setting forth or referring to the
restrictions on transferability and sale thereof contained in this Agreement,
such legend to be substantially as follows:

   

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

    



 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN


--------------------------------------------------------------------------------

9

 

ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.

 



 

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE
SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509 ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET ARE MET.

9.2                If the Optionee is not a resident of British Columbia, the
Optionee hereby consents to the placement of a legend on any certificate or
other document evidencing any of the Optioned Shares to the effect that such
Optioned Shares have not been registered under the 1933 Act or any state
securities or “blue sky” laws and setting forth or referring to the restrictions
on transferability and sale thereof contained in this Agreement such legend to
be substantially as follows:

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 



 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT.

9.3                The Optionee hereby agrees to the Company making a notation
on its records or giving instructions to the registrar and transfer agent of the
Company in order to implement the restrictions on transfer set forth and
described in this Agreement.

10.                  GENERAL RESALE RESTRICTIONS

10.1                The Optionee acknowledges that any resale of any of the
Optioned Shares will be subject to resale restrictions contained in the
securities legislation applicable to the Optionee or proposed transferee. The
Optionee acknowledges that none of the Optioned Shares have been registered
under the 1933 Act or the securities laws of any state of the United States. The
Optioned Shares may not be offered or sold in the United States unless
registered in accordance with federal securities laws and all applicable state
securities laws or exemptions from such registration requirements are available.

10.2                The Optionee acknowledges and agrees that the Optionee is
solely responsible (and the Company is not in any way responsible) for
compliance with applicable resale restrictions.

10.3                The Optionee acknowledges that the Optioned Shares are
subject to resale restrictions in Canada and may not be traded in Canada except
as permitted by the applicable provincial securities laws and the rules made
thereunder.

10.4                If the Optionee is not a resident of British Columbia, the
Optionee represents, warrants and acknowledges that:

  (a)

pursuant to British Columbia Instrument 51-509 – Issuers Quoted in the U.S.
Over–the-Counter Markets (“BCI 51-509”), as adopted by the BCSC, a subsequent
trade in the Shares in or from British Columbia will be a distribution subject
to the prospectus and registration requirements of applicable Canadian
securities legislation (including the Securities Act (British Columbia)) unless
certain conditions are met, which conditions include, among others, a
requirement that any certificate representing the Optioned Shares (or ownership
statement issued under a direct registration system or other book entry system)
bear the restrictive legend (the “BC Legend”) specified in BCI 51-509;


--------------------------------------------------------------------------------

10

  (b)

the Optionee is not a resident of British Columbia and undertakes not to trade
or resell any of the Optioned Shares in or from British Columbia unless the
trade or resale is made in accordance with BCI 51.509. The Optionee understands
and agrees that the Company and others will rely upon the truth and accuracy of
these representations and warranties made in this Section 10.4 and agrees that
if such representations and warranties are no longer accurate or have been
breached, the Optionee shall immediately notify the Company;

        (c)

by executing and delivering this Agreement and as a consequence of the
representations and warranties made by the Optionee in this Section 10.4, the
Optionee will have directed the Company not to include the BC Legend on any
certificates representing the Optioned Shares to be issued to the Optionee. As a
consequence, the Optionee will not be able to rely on the resale provisions of
BCI 51-509, and any subsequent trade in any of the Optioned Shares in or from
British Columbia will be a distribution subject to the prospectus and
registration requirements of the Securities Act (British Columbia); and

        (d)

if the Optionee wishes to trade or resell any of the Optioned Shares in or from
British Columbia, the Optionee agrees and undertakes to return, prior to any
such trade or resale, any certificate representing the Optioned Shares to the
Company’s transfer agent to have the BC Legend imprinted on such certificate or
to instruct the Company’s transfer agent to include the BC Legend on any
ownership statement issued under a direct registration system or other book
entry system.

11.                  NO EMPLOYMENT RELATIONSHIP

The grant of an Option shall in no way constitute any form of agreement or
understanding binding on the Company or any related company, express or implied,
that the Company or any related company will employ or contract with an
Optionee, for any length of time, nor shall it interfere in any way with the
Company’s or, where applicable, a related company’s right to terminate
Optionee’s employment at any time, which right is hereby reserved.

12.                  GOVERNING LAW

This Agreement is governed by the laws of the Province of British Columbia.

13.                  COSTS

The Optionee acknowledges and agrees that all costs and expenses incurred by the
Optionee (including any fees and disbursements of any special counsel retained
by the Optionee) relating to the acquisition of the Securities shall be borne by
the Optionee.

14.                  SURVIVAL

This Agreement, including without limitation the representations, warranties and
covenants contained herein, shall survive and continue in full force and effect
and be binding upon the parties hereto notwithstanding the completion of the
purchase of the shares underlying the Options by the Optionee pursuant hereto.

15.                  ASSIGNMENT

This Agreement is not transferable or assignable.

16.                  CURRENCY

Unless explicitly stated otherwise, all funds in this Agreement are stated in
United States dollars.

17.                  SEVERABILITY

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.

--------------------------------------------------------------------------------

11

18.                  COUNTERPARTS AND ELECTRONIC MEANS

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument. Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date first above written.

19.                  ENTIRE AGREEMENT

This Agreement is the only agreement between the Optionee and the Company with
respect to the Options, and this Agreement and the Plan, once approved,
supersede all prior and contemporaneous oral and written statements and
representations and contain the entire agreement between the parties with
respect to the Options.

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first above written.

KORE NUTRITION INCORPORATED

 Per:     Authorized Signatory  


WITNESSED BY: )     )     )     )     )   Name )     )  <>[NAME OF OPTIONEE]
Address )     )     )     )   Occupation    


--------------------------------------------------------------------------------

SCHEDULE “A”
NOTICE OF EXERCISE

TO: Kore Nutrition Incorporated   2831 St. Rose Parkway, Suite 330   Henderson,
NV 89052

This Notice of Exercise shall constitute a proper Notice of Exercise pursuant to
Section 2.8 of the Stock Option Agreement dated as of ____________________ (the
“Agreement”), between Kore Nutrition Incorporated (the “Company”) and the
undersigned. The undersigned hereby elects to exercise Optionee’s option to
purchase ____________________ shares of the common stock of the Company at a
price of US $ ______ per share, for aggregate consideration of US $ ____________
, on the terms and conditions set forth in the Agreement. Such aggregate
consideration, in the form specified in Section 2.8 of the Agreement,
accompanies this notice.

The Optionee represents and warrants to the Company that all representations and
warranties set out in the Agreement are true as of the date of the exercise of
the Options under the Agreement.

Please deliver a share certificate in respect of the Optioned Shares referred to
in the Stock Option and Subscription Agreement surrendered herewith but not
presently subscribed for, to the Optionee.

The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:

Registration Information:   Delivery Instructions:             Name to appear on
certificates   Name             Address   Address             City, State, and
Zip Code                   Telephone Number      

DATED at _____________________________, the _______day of______________,
_______.

  X   Signature           (Name and, if applicable, Office)           (Address)
          (City, State, and Zip Code)           Fax Number or E-mail Address    
      SIN, SSN or Other Tax Identification Number


--------------------------------------------------------------------------------